Exhibit 10.1

 



 

 

SETTLEMENT AGREEMENT

 



THIS SETTLEMENT AGREEMENT (the "Agreement") is made and entered into January 30,
2019, by and between POWERUP LENDING GROUP, LTD. ("PowerUp"), a corporation
formed and existing pursuant to the laws of the State of Virginia and having a
principal place of business located at 111 Great Neck Road, Suite 216, Great
Neck, New York 11021, on the one hand, and ORIGINCLEAR, INC. ("OCLN"), a
corporation formed and existing pursuant to the laws of the State of Nevada and
having a principal place of business located at 525 S. Hewitt Street, Los
Angeles, California 90013, TENER ECKELBERRY a/k/a RIGGS ECKELBERRY ("Riggs")
residing at on the other hand (PowerUp, and OCLN, Riggs shall be collectively
referred to herein as the "Settling Parties").

 

WHEREAS, OCLN executed a convertible promissory note (the "June Note") dated
June 7, 2018, in the amount of $43,000.00 in favor of PowerUp pursuant to a
certain Securities Purchase Agreement (the "June SPA") which provided for, among
other things, conversion rights in and to OCLN's common stock; and

 

WHEREAS, OCLN executed a second convertible promissory note (the "August Note")
dated August 28, 2018, in the amount of $38,000.00 in favor of PowerUp pursuant
to a certain Securities Purchase Agreement (the "August SPA") which provided
for, among other things, conversion rights in and to OCLN's common stock; and

 

WHEREAS, PowerUp alleged that OCLN defaulted in its obligation under the Notes
by (1) failing to remain current in its filing obligations with the Securities
and Exchange Commission ("SEC"), particularly the filing covering the period
ending September 30, 2018; (2) failing to honor a Notice of Conversion dated
December 11, 2018 seeking to convert $20,000.00 of the June Note into 25,316,456
of common stock in OCLN; and (3) by changing transfer agents and failing to
obtain the requisite Letter of Authorization and Instructions ("T/A Letter")
signed by the replacement transfer agent; and

 



 

 

 



WHEREAS, based upon the foregoing, PowerUp served a notice of default upon OCLN
dated November 19, 2018; and

 

WHEREAS, by virtue of OCLN's default, PowerUp is entitled to a default amount
equal to 150% of the outstanding principal balance owed together with default
interest; and

 

WHEREAS, PowerUp commenced an action entitled PowerUp Lending Group, Ltd. v.
Originclear, Inc., Tener R. Eckelberry a/k/a Riggs Eckelberry , in the Supreme
Court of the State of New York, County of Nassau, under Index No. 616493/2018
(the "Action") for enforcement of the Notes; and

 

WHEREAS, PowerUp thereafter filed an Order to Show Cause seeking, inter alia, an
Order from this Court (1) directing OCLN and its agents to honor the December
11, 2018 Notice of Conversion; (2) directing OCLN and its transfer agent to
establish a share reserve in the amount of 663,934,425 shares of its common
stock to accommodate PowerUp's conversion process; and (3)   enjoining OCLN from
transferring, distributing or otherwise encumbering its common stock during the
pendency of the Action; and

 

WHEREAS, by Order dated December 18, 2018, the Honorable Thomas Feinman, J.S.C.,
directed (1) OCLN and its transfer agent, Corporate Transfer Inc., to establish
a share reserve for PowerUp's benefit in the amount of 633,934,425 to be
segregated and held exclusively for PowerUp's benefit (2) that a hearing seeking
a preliminary injunction be held on February 6, 2019; and

 



2 

 

  

WHEREAS, PowerUp thereafter by Order to Show Cause sought to modify the
Temporary Restraining Order contained in Judge Feinman's December 18th Order as
a result of certain actions taken by OCLN subsequent to the issuance of the
December 18th Order; and

 

WHEREAS, by Order dated January 14, 2019, Judge Feinman amended the Court's
prior Order by expanding the Temporary Restraining Order by directing OCLN and
its agents not to distribute any further shares of common stock in OCLN to any
third party; and

 

WHEREAS, PowerUp and OCLN have elected to amicably resolve the Action without
further litigation upon the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is stipulated and agreed, by and
among the undersigned, that the claims asserted in the Action are fully and
finally settled upon the following terms and conditions:

 

1.                    Incorporation of WHEREAS Clauses. The WHEREAS Clauses set
forth above are reiterated hereat and incorporated into this Agreement.

 

2.                   Settlement Amount. In full and final settlement of all
claims asserted, or which could have been asserted, in the Action, and OCLN
acknowledges that PowerUp has bona fide claims in the total aggregate amount
inclusive of default amount One Hundred Twenty One Thousand Five Hundred Dollars
($121,500.00) and interest of Five Thousand Nine Hundred Three and 01/100
Dollars ($5,903.01) aggregating $127,403.01 (the "Settlement Amount"),

 

$68,081.37 is attributable to the June Note and $59,321.64 is attributable to
the August Note:

 

a.OCLN has not paid and will not be able to pay in the near term, any amounts
due on the Settlement Amount and desires to settle the Action by this
stipulation (the "Settlement Agreement"). OCLN acknowledges that the only viable
manner in which PowerUp will receive repayment of this obligation is by PowerUp
availing itself of the conversion rights provided in the Notes;



 



3 

 

 

 

b.OCLN desires to issue shares of OCLN's common stock in order to repay the
obligation and PowerUp is willing to accept such shares of common stock in
accordance with the terms of this Settlement Agreement and the Note provided
that (i) the proposed exchange (including the issuance of a common stock
pursuant to this Settlement Agreement) is exempt from the registration
requirements of the Securities Act of 1933, as amended, (the "Securities Act");

 

c.PowerUp and OCLN have agreed to the settlement terms and conditions and
believe that they are procedurally and substantively fair to PowerUp and OCLN,
such that PowerUp and OCLN are willing to enter into this Settlement Agreement.
In addition, OCLN's Board of Directors has considered the proposed settlement
and has resolved that its terms and conditions are fair to, and in the best
interest of, OCLN and its shareholders; and

 

d.Accordingly, the Parties hereto request that the Court approve the fairness of
the proposed terms and conditions including the issuance of common stock
pursuant to this Settlement Agreement.

 

3.                Share Reserves. The Parties acknowledge that pursuant to the
Notes and companion loan documents with respect to the Notes that the total
aggregate share reserves held for the exclusive benefit of PowerUp by OCLN's
present transfer agent Corporate Transfer Inc., pursuant to Court Order is
633,934,425. The Settling Parties acknowledge that the amount of share reserves
for PowerUp's benefit shall be increased to the sum of 835,429,598.

 



4 

 

 

a.Those Reserves will be subject to adjustment by future conversions issued
against the June Note and the August Note and OCLN agrees to deposit with its
now transfer agent the additional shares of common stock totaling 201,495,173 so
that the total sum of 835,429,598 shares (the "Settlement Shares") representing
six times the number of shares that are actually issuable upon full conversion
of the Notes based upon the Conversion Price which shall mean sixty-one (61%)
multiplied by the Market Price.

 

b.The Market Price means the lowest closing bid price for the Common Stock
during the ten-day period ending at the latest complete trading date prior to
the Conversion Date. OCLN further acknowledges that the total number of shares
of common stock to be reserved for PowerUp's benefit or its designee, in
connection with this Settlement Agreement and the Proposed Order shall be
adjusted at the sole request of PowerUp in order to reserve sufficient shares to
accommodate the then remaining Settlement Amount as defined above.



 

c.In no event shall the number of shares of common stock issued to PowerUp in
connection with the Settlement Amount pursuant to this Agreement and the Notes
when aggregated with all other shares of common stock then beneficially owned by
PowerUp or its affiliates as calculated pursuant to Section 13(d) of the
Exchange Act at any time exceed 4.99% of the issued and outstanding common stock
of OCLN.



 



5 

 

  

4.                Conversions. PowerUp shall have the absolute right to exercise
its rights of conversion and may publicly sell its shares acquired through the
conversion of the Notes pursuant to this Settlement Agreement.

 

a.All shares subject to this Agreement will be subject to irrevocable
instructions and authorizations delivered to the Transfer Agent, Corporate Stock
Transfer Inc. and signed by OCLN and the Transfer Agent concurrently herewith in
form and substance satisfactory to PowerUp to ensure prompt compliance with the
terms of this Agreement, including providing for releases of the shares or
removal of legends and set forth in such instructions. Such instructions shall
be in a form consistent and identical with the form attached to this Agreement
and shall be a condition precedent from the execution of this Agreement.



 

b.The rights of PowerUp to engage in and complete this conversion process is a
material element of this Agreement. Accordingly, the Parties agree that this
Agreement shall be So Ordered by a Judge of this Court and this Settlement
Agreement shall include an affirmative injunction which shall direct both OCLN
and its present and future Transfer Agents to promptly process each Notice of
Conversion, a form of which is annexed hereto and made part hereof, issued by
PowerUp without delay and without interference by OCLN, until the Settlement
Amount has been paid in full.



 

5.                Default. In the event that OCLN defaults in its performance of
any of its obligations under this Settlement Agreement, the Parties hereby
acknowledge that the affirmative injunction shall remain in full force and
effect and PowerUp shall have the additional right to a money judgment for the
Settlement Amount against OCLN, Riggs , giving OCLN, Riggs credit for all sums
received by PowerUp prior to enforcement, and PowerUp shall forbear from
enforcing that judgment provided that OCLN has fully complied with its
obligations under this Settlement Agreement.

 



6 

 

 



6.                So Ordered Agreement. This Settlement Agreement will be
presented to the Court for signature and entry in order to have the Affirmative
Injunction become effective. The So Ordering of this Agreement is a condition
precedent to the effectiveness of this Settlement Agreement.

 

7.                Terms and Provisions of the Notes are incorporated in this
Settlement Agreement by Reference. All of the terms, provisions and conditions
contained in the respective Notes and the T/A Letter are incorporated into this
Settlement Agreement by reference. Upon the payment in full of the Settlement
Amount, the Notes shall be deemed cancelled, and PowerUp shall return the
original Notes to OCLN, which shall be marked as "Paid".

 

8.                     Retention of Jurisdiction. The Settling Parties request
that this Court in the Action shall retain jurisdiction to enforce this
Agreement.

 

9.                     Confidentiality. Except as necessary to enforce the terms
of this Agreement, the Settling Parties agree to keep the terms of this
Agreement and the facts underlying same confidential, and to not discuss the
terms of this Agreement and the facts underlying this action with any third
parties. Nothing in this paragraph shall prevent any of the Settling Parties
from discussing or disclosing the terms of this Agreement in any required public
filing with any federal or state agency, including the Securities and Exchange
Commission, or from discussing or disclosing the terms of this Agreement with
any tax preparer, accountant or legal counsel consulted by such party, or
pursuant to any lawfully issued subpoena from a court or administrative agency.

 



7 

 

 



10.                Entire Agreement. This Agreement contains the entire
agreement and understanding concerning the subject matter hereof between the
Settling Parties and supersedes and replaces all prior negotiations, proposed
agreements, written or oral. Each of the parties hereto acknowledges that
neither any of the parties hereto, nor agents or counsel of any other party
whomsoever, has made any promise, representation or warranty whatsoever, express
or implied, not contained herein concerning the subject hereto, to induce it to
execute this Agreement and acknowledges and warrants that it is not executing
this Agreement in reliance on any promise, representation or warranty not
contained herein. This Agreement supersedes and revokes all previous
negotiations, arrangements, letters of intent, representations, whether oral or
written, contracts and agreements between the Settling Parties, or their
respective representatives, including but not limited to the Securities Purchase
Agreement and the Note, or any other person purporting to represent the Settling
Parties.

 

11.                 Modifications. This Agreement may not be modified or amended
in any manner except by an instrument in writing specifically stating that it is
a supplement, modification or amendment to the Agreement and signed by each of
the parties hereto.

 

12.                 Legal Representation. The Settling Parties acknowledge that
they have retained independent counsel of their own choosing and that they have
reviewed and discussed the terms and provisions of this Agreement with their
counsel and that they are entering into this Agreement freely and of their own
will and have no coerced or promised anything in order to induce their
signatures other than as is contained in this Agreement.

 



8 

 

  

(a)PowerUp Lending Group, Ltd.

 

Bernard S. Feldman, Esq. Of Counsel



Naidich Wurman LLP



111 Great Neck Road, Suite 214 Great Neck, New York 11021



Email: bernard@bsfpc.com

 

(b)    OriginClear, Inc., Tener R. Eckelberry a/ka Riggs Eckelberry

 

Jorge Vasquez's New York Litigators Inc.



84-08 Queens Blvd. Elmhurst, New York 11373



Email: jorge@nylitigators.com

 

13.Specific Representations:

 



(a)PowerUp represents and warrants that it has not sold, transferred or assigned
the Note, or any portion thereof, and is holder thereof.

 

(b)OCLN represents and warrants that it has the full authority to enter into
this Agreement.

 

14.General Representations. All parties acknowledge and represent that: (a) they
have read this Agreement; (b) they clearly understand the Agreement and each of
its terms; (c) they fully and unconditionally consent to the terms of this
Agreement; (d) they have had the benefit and advice of counsel of their own
selection; (e) they have executed this Agreement, freely, with knowledge, and
without influence or duress; (t) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; (g) the consideration received by them has been actual and adequate; and
(h) that they have the authority to enter into this Agreement.

 



9 

 

  

15.              Severability. Should any provision of this Agreement be
declared or be determined by any court or tribunal to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be severed and
deemed not to be part of this Agreement.

 

16.               No Presumption Against Drafter. This Agreement shall be
construed without regard to any presumptions against the party causing the same
to be prepared.

 

17.              No Waiver. The failure to strictly enforce any or all of the
terms of this Agreement by any party hereto shall not be construed as and shall
not result in a waiver of any party's right to strictly enforce any and all of
the terms and conditions of this Agreement, despite the prior failure to
strictly enforce the terms and conditions of this Agreement.

 

18.              Governing Law. This Agreement shall be governed by and
construed pursuant to the laws of the State of New York, without regard to its
choice of law principles.

 

19.               Original Signatures. Since the predicate that this Agreement
be So Ordered by the Court in order to be effective it is necessary that all
signatures be original.

 

 

10 

 



 



POWERUP LENDING GROUP, LTD.

  ORIGINCLEAR, INC.       By: /s/ Curt Kramer   By: /s/ T. Riggs Eckelberry
Name: Curt Kramer   Name: T. Riggs Eckelberry

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

          /s/ T. Riggs Eckelberry     T. Riggs Eckelberry, Individually

SO ORDERED:

    J.S.C.    



 

 



11 

 